DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-10, 12-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pre-Grant Publication No. US 2014/0243651 A1), hereinafter Kim, in view of Kimmel Pre-Grant Publication No. US 2014/0299775 A1.

2.	With respect to claim 1, Kim taught a health-monitoring system (title) comprising: at least one camera positioned to capture graphic data from a user (0009); a controller; the controller comprising a memory (0081, where the computer is the controller), wherein the controller is in electronic communication with the at least one camera, wherein the controller receives graphic data from the at least one camera (0081 & 0009); a communication port, wherein the communication port is in electronic communication with the controller, and wherein the controller comprises instructions to transmit the graphic data through the communication port (0081, where it is given that the computer will receive data through one of its data ports);and to create an assessment of a user's health status (0009, where the diagnosing of the user’s health condition is the assessment).
However, Kim did not explicitly state that the computer contained a non-transitory computer-readable media comprising instructions for applying an algorithm to transform the graphic data into obfuscated graphic data, to create an analysis of the obfuscated graphic data.  On the other hand, Kimmel did teach a non-transitory computer-readable media comprising instructions for applying an algorithm to transform the graphic data into obfuscated graphic data, to create an analysis of the obfuscated graphic data (0028 & 0032, where the health measurements can be seen; 0007, where the teachings of image data obfuscation can be seen).  Both of the systems of Kim and Kimmel are directed towards monitoring a person’s health and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Kim, to utilize obfuscation of the user’s image data, as taught by Kimmel, in order to better protect a user’s privacy, which in general, is the practice of managing a patient’s data by a healthcare professional.

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition Kim taught a light source, wherein the light source directs light toward an angle of view of the at least one camera (0009, where it is given that the camera receives the light in order to be able to function).

4.	As for claim 3, it is rejected on the same basis as claim 2.  In addition Kim taught wherein the light source provides light which consists of one or more of the following types of light: visible light, high color temperature light, infrared light, structured light, and modulated light (0047, where visible light is given in order to the pupil to be able to change in size).

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition Kim taught wherein the at least one camera comprises of one or more of a 3D time of flight camera, a stereoscopic camera, an infrared thermal imaging camera, a video camera, a structured light 3D scanner, and a still image camera (0060, where this, at least, teaches the video camera and 3D cameras/scanners).

6.	As for claim 6, it is rejected on the same basis as claim 1.  In addition Kim taught wherein the at least one camera is disposed within a fixture (0009, where a fixture for the camera is given for the camera to be able to properly perform its functions).

7.	As for claim 8, it is rejected on the same basis as claim 1.  In addition Kimmel taught one or more auxiliary sensors, wherein the one or more auxiliary sensor is in electronic communication with the controller, and wherein the controller comprises instructions to actuate the health-monitoring apparatus in response to a signal the controller receives from the one or more auxiliary sensors (0063, where the sensors can be seen).

8.	As for claim 9, it is rejected on the same basis as claim 1.  In addition Kim taught wherein the assessment of the user's health status comprises an analysis of at least one of the following list of clinical observations: speed of user movement, user movement patterns, user posture, swelling beneath the user's eyes, swollen lymphatic glands, visual photoplethysmography, heart rate, moles, skin growths, body shape, skin coloration, sclera coloration, degree of transparency of a lens in the user's eye, hair loss, breathing rate, time in front of the at least one camera, and body shape (0057, where this, at least, teaches the posture limitation).

9.	As for claim 10, it is rejected on the same basis as claim 1.  In addition Kim taught wherein the controller further comprises a graphics processing unit, wherein the graphics processing unit comprises instructions for performing a plurality of nonlinear transformations on the graphic data thereby converting the graphic data to obfuscated graphic data which is unrecognizable by a human viewer and which retains a feature recognizable by the algorithm, and wherein the non-transitory computer-readable media comprises instructions for applying a algorithm to create an analysis of the obfuscated graphic data (0028 & 0032, where the health measurements can be seen; 0007, where the teachings of image data obfuscation can be seen) and an assessment of a user's health status (0009, where the diagnosing of the user’s health condition is the assessment).

10.	As for claim 12, it is rejected on the same basis as claim 10.  In addition Kim taught a light source, wherein the light source directs light toward an angle of view of the at least one camera (0009, where it is given that the camera receives the light in order to be able to function).

11.	As for claim 13, it is rejected on the same basis as claim 12.  In addition Kim taught wherein the light source provides light which consists of one or more of the following types of light: visible light, high color temperature light, infrared light, structured light, and modulated light (0047, where visible light is given in order to the pupil to be able to change in size).

12.	As for claim 14, it is rejected on the same basis as claim 10.  In addition Kim taught wherein the at least one camera comprises at least one of a 3D time of flight camera, a stereoscopic camera, an infrared thermal imaging camera, a video camera, a structured light 3D scanner, and a still image camera (0060, where this, at least, teaches the video camera and 3D cameras/scanners).


13.	As for claim 16, it is rejected on the same basis as claim 10.  In addition Kim taught wherein the at least one camera is disposed within a fixture (0009, where a fixture for the camera is given for the camera to be able to properly perform its functions).

14.	As for claim 18, it is rejected on the same basis as claim 10.  In addition Kimmel taught one or more auxiliary sensors (0063, where the sensors can be seen).

15.	As for claim 19, it is rejected on the same basis as claim 18.  In addition Kim taught wherein the one or more auxiliary sensor is in electronic communication with the controller, and wherein the controller comprises instructions to actuate the health-monitoring apparatus in response to a signal the controller receives from the one or more auxiliary sensors (0063, where the sensors can be seen).

16.	As for claim 20, it is rejected on the same basis as claim 10.  In addition Kim taught wherein the assessment of the user's health status comprises an analysis of at least one of the following list of clinical observations: speed of user movement, user movement patterns, user posture, swelling beneath the user's eyes, swollen lymphatic glands, visual photoplethysmography, heart rate, moles, skin growths, body shape, skin coloration, sclera coloration, hair loss, breathing rate, time in front of the camera, and body shape (0057, where this, at least, teaches the posture limitation).

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Kimmel, and in further view of Nagano et al. (Pre-Grant Publication No. US 2018/0284576 A1), hereinafter Nagano.

17.	As for claim 5, it is rejected on the same basis as claim 1.  However, Kim did not explicitly state wherein the at least one cameras is disposed within a diagnostic tool, wherein the diagnostic tool consists of one or the following: an otoscope, an ophthalmoscope, an endoscope, a laparoscope, a laryngoscope, a colposcope, a hysteroscope, a bronchoscope, a pharyngoscope, a laparoscope, and a dental tool.  On the other hand, Nagano did teach wherein the at least one cameras is disposed within a diagnostic tool, wherein the diagnostic tool consists of one or the following: an otoscope, an ophthalmoscope, an endoscope, a laparoscope, a laryngoscope, a colposcope, a hysteroscope, a bronchoscope, a pharyngoscope, a laparoscope, and a dental tool (0137-0139, where this, at least, teaches the endoscope limitation).  Both of the systems of Kim and Nagano are directed towards health monitors and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Kim, to utilize an endoscope as part of the health monitor, as taught by Nagano, as endoscopy was already very prevalent in health monitoring.

18.	As for claim 15, it is rejected on the same basis as claim 10.  However, Kim did not explicitly state wherein the at least one cameras is disposed within a diagnostic tool, wherein the diagnostic tool consists of one or the following: an otoscope, an ophthalmoscope, an endoscope, a laparoscope, a laryngoscope, a colposcope, a hysteroscope, a bronchoscope, a pharyngoscope, a laparoscope, and a dental tool.  On the other hand, Nagano did teach wherein the at least one cameras is disposed within a diagnostic tool, wherein the diagnostic tool consists of one or the following: an otoscope, an ophthalmoscope, an endoscope, a laparoscope, a laryngoscope, a colposcope, a hysteroscope, a bronchoscope, a pharyngoscope, a laparoscope, and a dental tool (0137-0139, where this, at least, teaches the endoscope limitation).  Both of the systems of Kim and Nagano are directed towards health monitors and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Kim, to utilize an endoscope as part of the health monitor, as taught by Nagano, as endoscopy was already very prevalent in health monitoring.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Kimmel, and in further view of Strong et al. (Pre-Grant Publication No. 2019/0043201 A1).

19.	As for claim 11, it is rejected on the same basis as claim 10.  However, Kim did not explicitly state wherein the obfuscated graphic data is created using one or more of the following techniques: deep convolution; compressed sensing obfuscation using sparse basis expansion and discarding basis functions; and block-chain based obfuscation, wherein difference hashing between frames is secured via blockchain.  On the other hand, Strong did teach wherein the obfuscated graphic data is created using one or more of the following techniques: deep convolution; compressed sensing obfuscation using sparse basis expansion and discarding basis functions; and block-chain based obfuscation, wherein difference hashing between frames is secured via blockchain (0364, where this, at least, teaches the deep convolution limitation).  Both of the systems of Kim and Strong are directed towards using machine learning to analyze imagery and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Kim, to utilize deep convolution techniques, as taught by Strong, in order to maximize the system’s efficiency by using contemporary flexible network structures.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Kimmel, and in further view of Laan et al. (Pre-Grant Publication No. US 2015/0359462 A1), hereinafter Laan.

20.	As for claim 7, it is rejected on the same basis as claim 6.  However, Kim did not explicitly state wherein the fixture comprises a partially silvered mirror, wherein the mirror is disposed in front of a lens of the at least one camera.  On the other hand, Laan did teach wherein the fixture comprises a partially silvered mirror, wherein the mirror is disposed in front of a lens of the at least one camera (0033, where the hidden camera behind the mirror can be seen and the partially silvered component is obvious).  Both of the systems of Kim and Lan are directed towards monitoring people and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Kim, to utilize a hidden mirror, as taught by Laan, in order to seamlessly implement the health monitor.

21.	As for claim 17, it is rejected on the same basis as claim 16.  However, Kim did not explicitly state wherein the fixture comprises a partially silvered mirror, wherein the mirror is disposed in front of a lens of the at least one camera.  On the other hand, Laan did teach wherein the fixture comprises a partially silvered mirror, wherein the mirror is disposed in front of a lens of the at least one camera (0033, where the hidden camera behind the mirror can be seen and the partially silvered component is obvious).  Both of the systems of Kim and Lan are directed towards monitoring people and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Kim, to utilize a hidden mirror, as taught by Laan, in order to seamlessly implement the health monitor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Yoo (Pre-Grant Publication No. US 2022/0047160 A1).
	(b)  Foster (Pre-Grant Publication No. US 2017/0041540 A1).
	(c)  Masuda (Patent No. US 10,872,998 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452